Citation Nr: 1219807	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  (The Board construes a statement received in November 2007 as an expression of disagreement with the June 2007 decision.)


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is attributable to his active military service.

2.  The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases such as organic diseases of the nervous system, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted his claim for service connection in October 2006.  He reported that his hearing loss had its onset in service after a mine exploded behind him.  (See October 2006 statement of claim.)  In addition, he reported that bilateral hearing loss and tinnitus started around the same time in 1971 that he incurred shrapnel wounds to his right leg.  (See November 2006 statement.)  He relates that he had an infantry MOS and did not have ear plugs or head phones.  (See November 2007 statement.)  He further stated that, even if there is no record, he did complain about his hearing and especially tinnitus when he left Vietnam and again when he was released from active duty at Fort Carson, and the first sergeant just said "forget it; there is nothing wrong with you."  He stated he never got a hearing test or went to the infirmary to have it checked out.  Finally, he stated that he is sure that working in industry did not help his hearing but that it just finished what the military started.  He indicated that, despite the fact that his separation examination shows results of a hearing test, he does not recall having an audiology exam or test upon discharge from service.  (See October 2008 statement.)  He further stated that he was constantly being assaulted with loud noises in Vietnam from which he had little to no hearing protection.  During the course of his military service, he developed difficulty with hearing conversation and high pitched noises.  In addition, the explosion from which he was struck in the right leg with shrapnel was very loud and for a couple of weeks afterward he had extreme difficulty with hearing anything.  He also relates his tinnitus to the same exposure to loud noises in service.  Finally, he also reported exposure to acoustic trauma while serving in Vietnam from weapons and artillery as well as from being in and jumping out of helicopters while being transported.  (See VA Form 9 dated in April 2009.)

The Veteran served on active duty from January 1970 to October 1971.  Service records indicate he served in the Republic of Vietnam from July 1970 to July 1971.  His military occupational specialty (MOS) was light weapons infantryman.  He received both the Air Medal and the Purple Heart, which is consistent with the Veteran's report of having been in helicopters and being injured in Vietnam.

The Veteran's service treatment records include his entrance and discharge physical examinations.  On entrance examination, dated in February 1970, the Veteran's hearing was tested and audiometry demonstrated the following pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
--
25
LEFT
15
10
20
--
30

Examination of the ear, nose and throat was said to show no abnormalities.  

The Veteran's September 1971 discharge examination also records that the Veteran's hearing was tested by audiometry that demonstrated the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
5
--
5
 
The examination also noted that the ear canals had no significant abnormality with the same finding for the ear drums.  The report noted the Veteran's military specialty as 11B40.

Post-service medical evidence contains private treatment records from May 1998 through July 2006.  These records show the Veteran had occasional episodes of otitis media during that period, but there is no record of hearing loss or tinnitus.

VA treatment records from September 2006 were associated with the claims file.  The report of an Audiology consultation conducted on September 21, 2006, demonstrates the Veteran's report of gradual bilateral hearing loss and intermittent tinnitus.  Both military and occupational noise exposure were noted.  He reported using hearing aids for 10 or more years.  Audiometric testing demonstrated mild to severe sensorineural hearing loss with good word recognition (80 percent at 70 decibels) bilaterally.  Hearing aids were recommended.

In May 2007, the Veteran underwent VA audiological examination.  He reported poor hearing in both ears with difficulty understanding conversations without the use of hearing aids.  He reported having worn hearing aids for the past 10 years.  With regard to military noise exposure, his MOS was noted to be infantryman.  He reported he was engaged in combat.  Occupationally, the Veteran reported having been employed in production for a manufacturing company for 40 years with the use of hearing protection only in the past 12 to 15 years.  He related undergoing annual hearing testing and being told his "hearing was not good."  Recreationally, he reported noise exposure to rifles, shotgun and pistol fire (1 to 12 boxes of shells a year increased to 2 to 25 boxes per year over the past 5 years).  He reported wearing hearing protection on the skeet or trap range but not when actually hunting.  Finally, he reported that, within the past five years, he had begun operating a riding mower and chainsaw on occasion.  

He denied any family history of hearing loss or a history of head injury.  He stated that a few years ago he was treated for ear infections.  It was noted he takes no medications with known side effects of hearing loss and/or tinnitus.  He reported first seen for an audiologic evaluation at Mid-America Hearing in 1997 and being fit for hearing aids.  

The examiner commented that the Veteran was also seeking service connection for residuals of shrapnel to his right leg and that, although there is no evidence in the service treatment records for this injury, his DD214 confirms the award of a Purple Heart.  The Veteran stated that he believes his hearing loss is due to a mine going off behind him while he was on foot patrol in Vietnam.

As for tinnitus, the Veteran reported having bilateral tinnitus that is recurrent with an onset in the past 10 to 12 years.  He related he is aware of the tinnitus perhaps four to six times a week that can last an indefinite period of time until he gets his mind on something else.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
75
85
LEFT
20
25
35
75
80

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 84 percent in the left ear.

The assessment was bilateral normal to severe sensorineural hearing loss.  The examiner opined that hearing loss and tinnitus were not caused by or the result of in-service acoustic trauma.  Her rationale was that the onset of tinnitus was given as 10 to 12 years ago in audiology case history interview.  In addition, entrance and exit results from the military showed no significant change between 1970 and 1971 and there was no evidence for complaints of tinnitus or hearing loss in the service treatment records.  Finally, she opined that the Veteran's hearing loss and tinnitus were most likely caused by or the result of 40 years of occupational noise exposure coupled with significant history of recreational noise exposure (skeet, trap shooting and hunting).  

In support of his claim, the Veteran submitted a statement from his friend, D.W.R., received in June 2009.  In this statement, D.W.R. said that he knew the Veteran in his childhood and he was not born with any hearing problems.  In his growing up years, he played sports and was in the band throughout school and did not exhibit any hearing problems.  He then went to college and worked until he was drafted into the military.  The Veteran completed his obligation in the military and came home and enrolled in college and worked part time.  D.W.R. stated that the Veteran's hearing at that time seemed alright but his hearing began to deteriorate the following year and has continued to deteriorate quite rapidly.  The Veteran could not hear someone talking to him unless he was looking right at the person, then if someone else was talking he had trouble distinguishing what was being said to him.  It was noted that, if the Veteran's back was turned, he could maybe hear someone calling, but could not hear what was said to him.  

In April 2012, the Veteran submitted additional evidence directly to the Board that consisted of statements from a private audiologist and the Veteran's wife.  The statement from the private audiologist, dated in March 2012, sets forth the Veteran's military history and exposure therein to loud noises from M16 rifles, M50 and M60 machine guns, grenade launchers, hand grenades, C4 explosives, claymore explosives, mortar fire, combat assaults, helicopter noise and helicopter rocket and machine gun fire.  The audiologist further states that the Veteran reported experiencing temporary tinnitus while in service on several occasions including a period of three days that his ears rang continuously after a land mine exploded behind him.  In addition, he and his wife both reported noticing the Veteran's hearing difficulties shortly after his discharge from the military.  The Veteran contended that his hearing was damaged by his exposure to hazardous noise while in service and that his tinnitus is a symptom associated with his hearing loss.

The audiologist reported that the Veteran's hearing was evaluated in her office and pure tone air and bone conduction thresholds revealed a mild to severe sensorineural hearing loss bilaterally.  Speech recognition scores were 88 percent bilaterally.  Tympanograms were within normal limits bilaterally.  Ipsilateral acoustic reflex thresholds were present at reduced sensation levels, consistent with cochlear dysfunction.  

This audiologist stated that the Veteran's noise exposure and acoustic trauma during his military service was significant.  She opined that it was at least as likely as not that this acoustic trauma contributed to his current hearing loss and tinnitus.  This was based on the fact that acoustic trauma causes damage to outer hair cells in the cochlea resulting in permanent, progressive, sensorineural hearing loss and tinnitus.  Therefore, she concluded that it was at least as likely as not that this Veteran's hearing loss and tinnitus were related to his military noise exposure.

The Veteran's wife related that she married the Veteran in April 1973 and he was hard of hearing even then.  She stated that he had a hard time hearing the children as they came along and there were times when she would have to repeat everything two or three times so that he would know what was being said.  

The Veteran's noise exposure in service is conceded.  It is consistent with his type, place and circumstances of service.  38 U.S.C.A. § 1154(a).  Also, although there is no record in the service treatment records of the explosion causing him a wound to the right leg, the RO has conceded this incident as the Veteran is in receipt of a Purple Heart.  The Veteran has related his hearing loss and tinnitus to this explosion.

He is also competent to say that he experienced problems with hearing loss and tinnitus over the years, as is documented in his statements, the VA treatment records, the VA examination and the private audiologist's statement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the two lay statements are competent and credible evidence of the onset and continuity of hearing problems of the Veteran's hearing loss.  The VA records also establish a hearing loss at least as of 1996 or 1997 by report in 2006 that the Veteran had hearing aids for at least 10 years.  

The VA examiner believes that the Veteran's post-service occupational and recreational noise exposure were the cause of the Veteran's hearing loss and tinnitus, while the private opinion relates the onset of hearing loss and tinnitus to acoustic trauma in service.  The private opinion also concedes that the post-service noise exposure could have caused a worsening of the Veteran's hearing.  In addition, the Veteran's consistent report, supported by two lay statements, of an onset either in or shortly after service is highly probative.  With consideration of these conflicting medical opinions and with reasonable doubt resolved in the Veteran's favor, the Board finds that a grant of service connection for bilateral hearing loss is warranted.  

As for his tinnitus, although there are some inconsistencies in the report of its onset, the Board finds that it is likely related to his sensorineural hearing loss.  This is so because tinnitus is often traceable to the same nerve problem causing the hearing loss.  Medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, i.e., in-service noise exposure and consequent nerve damage.  Although the Veteran has given varying accounts of when tinnitus started, the evidence, at a minimum, gives rise to a reasonable doubt on the question.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


